Case: 11-50472     Document: 00511604237         Page: 1     Date Filed: 09/15/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 15, 2011

                                     No. 11-50472                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



EDWARD DESHAN SMITH

                                                  Plaintiff – Appellant
v.

ANNA KLEINSCHMIDT, Pharmacist; JOHN PRITT, Pharmacist;
ELIZABETH MCEWEN, Pharmacy Technician; BROOKSHIRE BROTHERS,

                                                  Defendants – Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 11-CV-139


Before KING, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
        The judgment of the district court dismissing with prejudice the claims of
plaintiff–appellant against defendants–appellees Anna Kleinschmidt, John Pritt,
Elizabeth McEwen, and Brookshire Brothers is affirmed for the reason stated
in the district court’s May 16, 2011 Order and Memorandum Opinion.


AFFIRMED.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.